DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/08/21 have been fully considered but they are not persuasive. 
Regarding claim 1, 13, 22, 25, 31, Applicant argues, as described in Maher, data from an analog-to-digital convertor is processed before being placed in a buffer. The processing is described as removing interference. As such, the data from the Maher analog-to-digital convertor is processed to remove interference and is not raw unprocessed analog-to-digital samples and does not represent a complete sum of all signals in a channel. As such, Maher does not teach or suggest “the at least one radio data signal that are unprocessed and represent a complete sum of all signals within the particular one channel of a plurality of channels” as recited in claim 1. The Office Action does not indicate that Wernaers, Shiba, Carter, or Kwok provide the limitation missing from Mahers and Wernaers, Shiba, Carter, and Kwok do not provide the limitation missing from Maher.
 	However the examiner disagrees due to the fact that the applicant argues the data samples output from processor 490 which does the processing and filtering rather than the cited data samples which is interpreted as the output signal of the ADC 480 which is unprocessed and is a complete sum of signals.  Mahar teaches the data samples from the ADC convert 480 is unprocessed and unfiltered as taught until it is transmitted for digital baseband processing (Mahar fig 4.. Similarly, the invention fig. shows the ADC producing data samples that are processed at processor 110 and then transmitted further for interference cancelling. 

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 13, 22, 25, 31, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation states “producing…raw analog-to-digital samples of the at least one radio data signal that are unprocessed” and “transmitting the raw analog-to-digital samples”. However, the invention shows processing the unprocessed signal 185 at processor 110 before transmitting at 175. Hence, there is no teaching of the claim limitation “transmitting the raw analog-to-digital samples”, the samples being are unprocessed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 9, 11, 13-20, 22-26, 30-33, 35, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (Pub No 20090197539) further in view of Wernaers (Pub No 20140162555), Mahar (Pat No 9971020), and Carter (Pub No 20170085600) and Kwok (Pub No 20120275350).

Regarding claim 1 and 13 and 22 and 25 and 31,
 	Shiba teaches a method for monitoring interference the method comprising:
 	transmitting the raw analog-to-digital samples, as a representation of the at least one radio data signal present at an input to the radio modem, from the radio modem to a communications device for determining whether the at least one radio data signal is subject to an interference based on an audible rendering of the representation (interpreted the radio wave state monitoring portion 155 of the master unit B performing the communication with the channel Low 303 detects that the radio wave state (radio wave quality) lowered, and notifies the channel controlling portion 157 of the master unit B that the radio wave state of the channel Low 303 degraded and that the channel of most satisfactory radio wave state is the channel Mid 305.  The channel controlling portion 157 of the master unit B then attempts to change the channel to use in the communication to the channel Mid 305, see Shiba para [0130]).
 	However Shiba does not teach receiving, at a radio modem, at least one radio data signal from a transmitting device across a particular one channel of a plurality of channels, the particular one channel associated with a dedicated radio link between the transmitting device and the radio modem:
 	transmitting the at least one radio data signal to a demodulator of the radio modem to generate a decoded primary signal;
 	raw analog-to-digital samples of the at least one radio data signal that are unprocessed and represent a complete sum of all signals within the particular one channel of the plurality of channels;

 	a voice signal interference;
 	wherein the audible rendering is of an audio waveform of the voice signal.

 	Wernaers teaches receiving, at a radio modem, at least one radio data signal from a transmitting device across a particular one channel of a plurality of channels, the particular one channel associated with a dedicated radio link between the transmitting device and the radio modem: (interpreted as Voice may be transmitted from the headset to the cell phone (and inversely) on a symmetric link with reserved channel bandwidth and regular periodic exchanges of data representing the voice traffic in the form of reserved slots, see para [0008]. Also see modem for Bluetooth para [0081]).
 	transmitting the at least one radio data signal to a demodulator of the radio modem to generate a decoded primary signal; (interpreted as The Bluetooth.RTM. unit may also comprise Bluetooth.RTM. modem (modulator-demodulator) for modulating an analog carrier signal to encode digital data (e.g. voice) and also for demodulating an analog carrier signal to decode the transmitted data, see para [0081]).
 	producing a raw analog-to-digital samples from a sampling of the at least one radio data signal by a radio modem (interpreted as detection unit may also be adapted to dynamically detect voice samples in the sample voice signal to be transmitted, for instance in accordance with the step S150 on FIG. 1.  More generally, the detection unit may be adapted to detect whether the samples are voice or silence samples, see Wernaers para [0085]), the raw analog-to-digital samples comprising raw analog-to-digital samples of the at least one radio data signal (interpreted as analog-to-digital (ADC) converter 202 able to sample a voice signal received by the microphone, see para [0085]).
 	It would have been obvious to one of ordinary skill in the art to combine the radio interference system taught by Shiba with the sampling of data to detect audio or silence since as taught by Wernaers since it is known in the art of communications to monitor data quality to detect interference.
 	However Shiba in view of Wernaers do not teach audible render of the representation on the user communication device;
	a voice signal interference;
 	wherein the audible rendering is of an audio waveform of the voice signal.
	raw analog-to digital samples of the at least one radio data signal that are unprocessed and represent a complete sum of all signals within the particular one channel of the plurality of channels;
 	Mahar teaches  raw analog-to digital samples of the at least one radio data signal that are unprocessed and represent a complete sum of all signals within the particular one channel of the plurality of channels; (interpreted as The first section is a pre-buffer processor 510 and processes the output of the ADC (480) in order to remove interference from other radars and possibly to change the sample rate of the ADC output, see Mahar col 7 lines 22-27).
 	It would have been obvious to one of ordinary skill in the art to combine the radio signal and interference determination taught by Shiba in view of Waeners with the raw signals for interference removal as taught by Mahar since it would have been obvious to try modifying the unmodulated signals to determine and remove interference signals.

 	Carter teaches transmitting raw analog-to-digital samples (interpreted as audio stream includes audio data from the particular participant's microphone, see para [0113]); determining whether the at least one radio data signal is subject to an interference based on an audible render of the representation on the user communication device (interpreted as Warning 416 indicates that User-A's audio, as received by Users B and C, is poor (e.g., high latency, missing or corrupted data, etc.). In some implementations, User-A's client device determines whether the audio quality is poor based on feedback received from Users B and C, see para [0085]).
	It would have been obvious to one of ordinary skill in the art to combine the analyzing audio taught by Shiba in view of Wernaers and Mahar with audio feedback as taught by Carter since it is would have been a simple modification to perform the function of giving feedback on audio by a user.
 	However Shiba in view of Wernaers, Mahar, and Carter do not teach a voice signal interference;
 	wherein the audible rendering is of an audio waveform of the voice signal.

 	Kwok teaches a voice signal interference; (interpreted as the third order intermodulation (IM3) interference for voice, see para [0047]).
 	wherein the audible rendering is of an audio waveform of the voice signal (interpreted as Wideband Code Division Multiple Access (WCDMA) embeds data and voice in the same waveform to support simultaneous voice and data (SVD), see para [0064]).
	It would have been obvious to one of ordinary skill in the art to combine the interference by audio taught by by Shiba in view of Wernaers, Mahar, and Carter with the voice audio interference taught by Kwok since it is known in the art of communications to have interference from all kinds of audio signals including voice.

Regarding claim 2 and 14 and 23 and 26 and 32,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches method of claim 1, wherein the raw analog-to-digital samples are unprocessed and represent a complete sum of all signals within the particular one channel of a plurality of channels and wherein the particular one channel of a plurality of channels is a bandwidth limited operating communication channel (interpreted as Voice may be transmitted from the headset to the cell phone (and inversely) on a symmetric link with reserved channel bandwidth and regular periodic exchanges of data representing the voice traffic in the form of reserved slots, see Wernaers para [0008]).

Regarding claim 3 and 15,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches method of claim 1 further comprising: activating, from the communications device, the transmission of the representation (interpreted the radio wave state monitoring portion 155 of the master unit B performing the communication with the channel Low 303 detects that the radio wave state (radio wave quality) lowered, and notifies the channel controlling portion 157 of the master unit B that the radio wave state of the channel Low 303 degraded and that the channel of most satisfactory radio wave state is the channel Mid 305.  The channel controlling portion 157 of the master unit B then attempts to change the channel to use in the communication to the channel Mid 305, see Shiba para [0130]).

Regarding claim 4 and 16,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 2 further comprising: initiating at least one corrective action on the dedicated radio link in response to the audible rendering of the representation on the communications device (interpreted the radio wave state monitoring portion 155 of the master unit B performing the communication with the channel Low 303 detects that the radio wave state (radio wave quality) lowered, and notifies the channel controlling portion 157 of the master unit B that the radio wave state of the channel Low 303 degraded and that the channel of most satisfactory radio wave state is the channel Mid 305.  The channel controlling portion 157 of the master unit B then attempts to change the channel to use in the communication to the channel Mid 305, see Shiba para [0130]).


 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 4 wherein the at least one corrective action includes switching from the particular one channel to a particular other channel of the plurality of channels (interpreted the radio wave state monitoring portion 155 of the master unit B performing the communication with the channel Low 303 detects that the radio wave state (radio wave quality) lowered, and notifies the channel controlling portion 157 of the master unit B that the radio wave state of the channel Low 303 degraded and that the channel of most satisfactory radio wave state is the channel Mid 305.  The channel controlling portion 157 of the master unit B then attempts to change the channel to use in the communication to the channel Mid 305, see Shiba para [0130]).

Regarding claim 6 and 18,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 5 wherein the interference is associated with a voice signal (interpreted as detection unit may also be adapted to dynamically detect voice samples in the sample voice signal to be transmitted, for instance in accordance with the step S150 on FIG. 1.  More generally, the detection unit may be adapted to detect whether the samples are voice or silence samples, see Wernaers para [0085]).

Regarding claim 7 and 19,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 1 wherein the interference is associated with an improper configuration of a transmitter that originated the transmission of the at least one radio signal (interpreted the radio wave state monitoring portion 155 of the master unit B performing the communication with the channel Low 303 detects that the radio wave state (radio wave quality) lowered, and notifies the channel controlling portion 157 of the master unit B that the radio wave state of the channel Low 303 degraded and that the channel of most satisfactory radio wave state is the channel Mid 305.  The channel controlling portion 157 of the master unit B then attempts to change the channel to use in the communication to the channel Mid 305, see Shiba para [0130]).

Regarding claim 9 and 24 and 33,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 1 wherein the communications device is a wireless handset (interpreted as the device may be mobile (i.e. transportable).  The device may for example be a mobile phone (e.g. a cell phone), or more generally a wireless communication device, see Wernaers para [0083]).

Regarding claim 11 and 20 and 30 and 38,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 1 wherein the raw analog-to-digital samples are un-modulated in-band digital samples, and the method further comprises: 
 	Communicating the raw analog-to-digital samples in replacement of demodulated data associated with the at least one radio data signal transmitted (interpreted as The first section is a pre-buffer processor 510 and processes the output of the ADC (480) in order to remove interference from other radars and possibly to change the sample rate of the ADC output, see Mahar col 7 lines 22-27).
Regarding claims 35,
	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the communications device of claim 31 further comprising:
(interpreted as The Bluetooth.RTM.  receiver comprises an audio unit comprising a loudspeaker 300 that may be used to play a voice signal, see Wernaers para [0087]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (Pub No 20090197539) further in view of Wernaers (Pub No 20140162555), Carter (Pub No 20170085600), Mahar (Pat No 9971020), Kwok (Pub No 20120275350), and Nakayama (Pub no 20080008147).

Regarding claim 8,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 1 however they do not teach wherein the interference is associated with a signal strength disparity of the at least one radio signal. 
 	However Nakayama teaches wherein the interference is associated with a signal strength disparity of the at least one radio signal (interpreted as interference is caused between the neighbor wireless access point AP.sub.2 and the associated wireless access point AP.sub.1, based on the difference between the received signal strength of the neighbor wireless access point AP.sub.2 and the received signal strength of the associated wireless access point, see para [0110]).
 	It would have been obvious to one of ordinary skill in the art to combine the interference taught by Shiba with the interference caused by signal strength disparity as taught by Nakayama since it would have been a simple substitution producing expected results of determining interference with signal strength.

10, 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (Pub No 20090197539) further in view of Wernaers (Pub No 20140162555), Carter (Pub No 20170085600), Mahar (Pat No 9971020), Kwok (Pub No 20120275350), and Liu (Pub no 20180197148).

Regarding claim 10 and 34,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 9 wherein the at least one radio signal includes GNSS satellite data useful for determining a location of user associated with the wireless handset 
 	Liu teaches wherein the at least one radio signal includes GNSS satellite data useful for determining a location of user associated with the wireless handset (interpreted as The in-range mobile wireless device comprises, e.g., a smartphone or tablet, and contains location resources, including a GNSS (Global Navigation Satellite Systems) location portion (e.g., GPS or assisted GPS), see para [0011]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Shiba with the GPS as taught by Liu since it is known in the art of communications to have GNSS GPS systems for determining location of users.

Regarding claim 27,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the non-transitory computer-readable medium of claim 25 however they do not teach wherein the communications device is a tablet.
 	Liu teaches wherein the communications device is a tablet (interpreted as The in-range mobile wireless device comprises, e.g., a smartphone or tablet, and contains location resources, including a GNSS (Global Navigation Satellite Systems) location portion (e.g., GPS or assisted GPS), see para [0011]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Shiba with the tablet as taught by Liu since it is known in the art of communications to use tablets as a device for communications.
	
Claim 12, 21, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (Pub No 20090197539) further in view of Wernaers (Pub No 20140162555), Carter (Pub No 20170085600), Mahar (Pat No 9971020), Kwok (Pub No 20120275350), and Reynolds (Pub No 20100123627).

Regarding claim 12 and 21 and 39,
 	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the method of claim 6 however they do not teach wherein the voice signal is an FM voice signal, and the audible rendering of the representation is of an audio waveform from the FM voice signal.
             Reynoldes teaches wherein the voice signal is an FM voice signal, and the audible rendering of the representation is of an audio waveform from the FM voice signal (interpreted as While digital waveforms such as those employed for WiFi or cellular telephones typically have constant bandwidth, narrow band signals with simple modulation (e.g. FM voice) have a time varying signal bandwidth that is proportional to the amount of information being transmitted.  In the FM voice example, the bandwidth increases when the user is speaking but shrinks during intervals of silence, see para [0013]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Shiba with the FM voice as taught by Reynolds since it is known in the art of communications to use FM voice data instead of voice to achieve expected results.

28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (Pub No 20090197539) further in view of Wernaers (Pub No 20140162555), Carter (Pub No 20170085600), Mahar (Pat No 9971020), Kwok (Pub No 20120275350), and Myers (Pub No 20110116472).

Regarding claims 28 and 36,
  	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the non-transitory computer-readable medium of claim 25 however they do not teach wherein the interference is associated with disparate modulation configurations between a transmitter and a receiver exchanging the at least one radio data signal.
 	Myers teaches wherein the interference is associated with disparate modulation configurations between a transmitter and a receiver exchanging the at least one radio data signal (interpreted as access point and a node may see different interference from outside sources due to configuration differences between the access point and the node, see para [0119]).
	It would have been obvious to one of ordinary skill in the art to combine the interference taught by Shiba with the interference caused by configuration disparity as taught by Myers since it would have been a simple substitution producing expected results of determining interference.

Claim 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (Pub No 20090197539) further in view of Wernaers (Pub No 20140162555), Carter (Pub No 20170085600), Mahar (Pat No 9971020), Kwok (Pub No 20120275350), and Kairouz (Pub No 20160037364).

Regarding claims 29 and 37,
	Shiba in view of Wernaers, Mahar, Carter, and Kwok teaches the non-transitory computer-readable medium of claim 25 however they do not teach wherein the at least one radio data signal 
 	Kairouz teaches wherein the at least one radio data signal includes a raw analog-to-digital packets, and the interference is associated with a disparate packet size between particular ones of the data packets of the raw analog-to-digital packets (interpreted as a change between the first packet size and the second packet size, and identifying the bursty interference condition based on a positive correlation between the changes, see para [0056]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461